Citation Nr: 0736795	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-43 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right lateral meniscectomy with retained 
metallic foreign body, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a low back disorder 
secondary to multiple service connected right knee disorders. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The veteran had active military service from February 1958 to 
February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire, which 
respectively continued the 10 percent disability rating in 
effect for post-operative residuals of a right lateral 
meniscectomy, and denied entitlement to service connection 
for a low back disorder.  The February 2005 decision also 
determined a retained metal foreign body was a component of 
the underlying service-connected right knee disorder, and 
granted a separate noncompensable evaluation for a residual 
right knee surgical scar.

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify            the veteran if 
further action is required.


REMAND

The veteran underwent a VA orthopedic examination for 
purposes of evaluating the manifestations of his service-
connected right knee disorder in          May 2004.  Inasmuch 
as several years have transpired since that evaluation, and         
the appellant describes an ostensible increase in severity of 
his knee symptoms during the intervening period, a more 
contemporaneous examination is warranted.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995), quoting Olson v. 
Principi,                  3 Vet. App. 480, 482 (1992) 
("[w]here the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination to fulfill its duty to 
assist").   

More comprehensive findings depicting all relevant 
manifestations of the        service-connected right knee 
disability should also be obtained in completing the 
requested examination.  As indicated, the presence of a 
retained foreign body is now evaluated as part of the knee 
disorder.  This was not the case at the time of the prior 
orthopedic examination.  The designated examiner should 
therefore comment upon the extent to which there is any 
further objective evidence of disability due to the retained 
metallic body.  

According to the veteran's recent statements, there is an 
ongoing neurological component of his right knee disorder.  
The record does not conclusively resolve the basis for this 
manifestation, although in January 2005 a VA physician listed 
intermittent right lower extremity pain, most likely lumbar 
radiculopathy (due to a nonservice-connected low back 
disorder) among the clinical assessments.  The examining 
physician's opinion on the etiology of the observed 
neurological symptoms also should be obtained.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

Given that a separate disability rating has been assigned for 
a right lateral meniscectomy scar, and the veteran has 
previously described having had some discomfort where the 
scar tissue is located when moving the right lower extremity, 
a corresponding VA dermatological examination likewise is 
required.

As a further development action on remand, any additional 
relevant records of VA medical treatment should be obtained.  
Presently, the record includes the report of a January 2005 
consultation at a VA Medical Center.  Treatment records 
prepared since may provide further clarification on the 
veteran's current symptoms.  As VA records are deemed to be 
within VA's constructive possession, the RO should undertake 
appropriate action to obtain them.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Finally, as noted, in February 2005 service connection for a 
low back disorder secondary to multiple service connected 
right knee disorders was denied.  In March 2005, the 
representative filed a notice of disagreement on the 
appellant's behalf.  Unfortunately, a statement of the case 
addressing this issue has yet to be issued.  Accordingly, in 
light of Manlincon v. West, 12 Vet. App. 242 (1999), further 
development is in order.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO should obtain all additional 
records pertaining to treatment provided 
for any right knee disorder since January 
2005.  This includes any records 
associated with the Manchester VA Medical 
Center, or facilities associated with that 
Center.  All records secured must be 
associated with the claims file.

3.	After all pertinent evidence has been 
obtained and associated with the claims 
file in connection with the development 
requested above, the RO should make the 
appropriate arrangements to schedule the 
veteran for an examination of his right 
knee disorders.  The claims folder must be 
made available for the examiner to review.  
In accordance with the latest AMIE 
worksheets for rating knee disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any right knee 
disorder.  A complete rationale for any 
opinions expressed must be provided.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected  right knee disorder.  
If pain on motion is observed, the 
examiner must indicate the point at which 
pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician must indicate whether, 
and to what extent, the appellant 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion. 

The examiner must address whether there 
any neurological impairment is caused or 
aggravated by the right knee disorder.  If 
any such disability is present, the 
examiner should identify which of the 
peripheral nerve group(s) is/are affected 
and the extent of involvement, including 
whether neuralgia, neuritis or 
incomplete/complete paralysis, and an 
estimated level of severity.   

Finally, the examiner must address the 
nature and extent of any scarring 
involving the right knee.  

4.	The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.	The veteran is hereby notified that it 
is his responsibility to report for any 
ordered examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.	Thereafter, the RO should readjudicate 
the claim of entitlement to a rating 
higher than 10 percent for post-operative 
residuals right lateral meniscectomy with 
retained metallic foreign body.  The RO 
must consider the applicable criteria for 
evaluating any neurological or 
dermatological disorder affecting the 
right knee.  If the benefit is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

7.	The RO shall issue a statement of the 
case addressing the issue of entitlement 
to service connection for a low back 
disorder secondary to multiple right knee 
disorders.  If, and only if, the veteran 
submits a timely substantive appeal 
addressing this issue should it be 
returned to the Board for appellate 
review.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

